DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(b) as being anticipated by EP 0922482 A1.
The EP reference discloses a calcined alumina which contains at most 10 wt.% of at least one alkali or alkaline-earth metal oxide and is used in a method for purifying an air stream containing carbon dioxide (CO2) (see claim 1). The calcined alumina is obtained by:
a) impregnating an activated alumina-based absorbent with at least one saline solution from at least one alkali or alkaline-earth metal selected from Li, Na, K, Mg, Ca, Sr and Ba; b) drying the impregnated alumina-based absorbent obtained in step a) at a temperature of at least 15o C, preferably at least 80oC; c) calcining the dried alumina-based absorbent obtained in step b) at a temperature of at least 120 C, preferably between 150 C and 600oC. The alkali or alkaline-earth metal is selected from among calcium, sodium, potassium and the mixtures thereof. The calcined alumina contains from 4 to 10 wt.% of an alkali or alkaline-earth metal oxide, preferably between 5 and 8 wt.%, or, according to the circumstances, at most 5 wt.% of an alkali or alkaline-earth metal oxide, preferably from 1 to 4%, for example the following metal oxides: K2O, Na2O and CaO (paragraph [0029]). The calcined alumina is an activated alumina-based absorbent generally obtained by rapidly dehydrating an aluminum hydroxide, and is shaped into granules or beads for example, subsequently impregnated with a saline solution and finally dried and subsequently calcined (paragraph [0024]).
The EP reference does not explicitly disclose that prior to the introduction of the alkaline element(s) the activated alumina has a sodium content, expressed as Na2O equivalent, of 1500 to 3500 ppm by weight in relation to the total weight of the support. However, the starting alumina known from The EP reference is obtained by a method similar to that of the present application (see the description of the present application, pages 11-12). It is the examiner position is that the alumina support of the EP reference would comprise Na2O as claimed. 
It is reminded that the invention in a product-by-process claim is a product, NOT a process.  In re Bridgeford, 357 F2d 679 USPQ 55 (CCPA 1966).  It is patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F2d 531; 173 USPQ 685 (CCPA 1972). The claimed final product comprises an alumina support and unspecific amount of one or two alkali element(s) and these limitations are taught by the references.  

Claims 1-6 are rejected under 35 U.S.C. 102(b) as being anticipated by FR 2 690 855 A1.
The FR reference discloses a method for preparing a HC1 acceptor composition, characterized in that it includes: impregnating a material containing alumina with a water-soluble alkali metal salt of an organic compound which decomposes at a temperature of less than approximately 500o C to form an added alumina of a promoter; and thermally treating said added alumina of a promoter at a temperature of approximately 300 to approximately 550o C for a time sufficient to remove a significant portion of hydration water and to obtain an alumina-based absorbent containing an alkali metal present in an amount such that, if the calculation is carried out on the basis of the alkali metal oxide, said alumina-based absorbent contains at least approximately 5 wt.% alkali metal oxide, based on the weight of the alumina present in said absorbent (claim 1). If the alumina is a hydratable alumina, said impregnated hydratable alumina is matured in the presence of water at a temperature greater than approximately 50oC for a time sufficient to hydrate said hydratable alumina (claim 6).
As starting materials for obtaining the activated alumina, it is possible to use alumina or a wide range of materials containing alumina. For example, substantially pure alumina, such as alumina trihydrate, pseudo-boehmite and alpha alumina monohydrate, can be used. A particularly convenient source of starting material of the alumina type is gibbsite, which is a type of alumina trihydrate that is produced using the well-known Bayer process. This product is readily commercially available and typically has a particle diameter from 90 to 100 micrometres (page 3, line 32 - page 4, line 4). The "Bayer" process for obtaining the starting alumina is also the preferred method in the present application for obtaining an alumina that has, prior to the introduction of the alkaline element(s), a sodium content, expressed as Na20 equivalent, between 1000 to 5000 ppm by weight in relation to the total weight of the support (see the description of the present application, page 11, lines 22-27). Therefore, it is considered that the FR reference implicitly discloses that, prior to the introduction of the alkaline element(s), the activated alumina has a sodium content, expressed as Na2O equivalent, between 1500 to 35000 ppm by weight in relation to the total weight of the support.
The FR reference also discloses that the promoter (the alkali metal) can be incorporated into the alumina using several techniques. The activated alumina and the promoter source consisting of an alkali metal, i.e. the alkali metal salt described above, can be intimately mixed in powder form or dried form, and the powder can be shaped as desired in the presence of water. Alternatively, a viscous suspension of the material containing the alumina and of the promoter can be extruded and granulated, thereby forming an intimate mixture of the two main components. In a popular method for preparing the acceptor/absorbent of the present application, the alumina is shaped or converted to form a suitable agglomerate, the promoter source being incorporated during the shaping method. For example, using a rotatable vessel that is well known to a person skilled in the art and by introducing an aqueous solution of the alkali metal salt by means of spraying, sphere-shaped absorbent nodules can be formed. In this method which uses an agglomeration apparatus comprising a vessel, the activated alumina powder is introduced into the rotatable vessel at a constant speed by means of a constant-rate supply device. An aqueous solution of the alkali metal salt is sprayed onto the alumina powder while this powder is present in the vessel which rotates constantly. This method readily converts the alumina powder into spheres which grow continuously until they reach the desired dimensions which usually correspond to a diameter of approximately 2 to approximately 4 mm (D2: page 5, line 29-page 6, line 20). Said alumina is used in a method for removing HCl from a fluid (claim 14).
It is reminded that the invention in a product-by-process claim is a product, NOT a process.  In re Bridgeford, 357 F2d 679 USPQ 55 (CCPA 1966).  It is patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F2d 531; 173 USPQ 685 (CCPA 1972). The claimed final product comprises an alumina support and unspecific amount of one or two alkali element(s) and these limitations are taught by the references.  

Response to Argument
After reviewing the arguments and the Declaration filed on 5/21/2021, the examiner is maintained the rejections. Please see all the responses by the examiner in the Examiner’s Answer and the Patent Board Decision. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAM M NGUYEN/            Primary Examiner, Art Unit 1772